ORDER
PER CURIAM.
Appellant, Kevin Mack, appeals the judgment of the Circuit Court of the City of St. Louis wherein it denied his Rule 24.035 motion without an evidentiary hearing after he pled guilty to assaulting a law enforcement officer in the second degree, RSMo section 565.082.1(1) (1994). We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).